DETAILED ACTION
This Office Action is in reply to Applicants response after non-final rejection received on June 23, 2022.  Claim(s) 1, 3-4, 6, 8, 12, 16, and 20 is/are currently pending in the instant application.  The application claims priority to foreign application filed on January 10, 2018 in India.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 1, 12, and 20 in the response on 06/23/2022.  Claims 7 and 15 have been canceled at this time.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6, 8, 12, 16, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-4, 6, 8, 12, 16, and 20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method of product configuration and optimization (e.g. process). (Step 1: YES). 

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 12 and product Claim 20.  Claim 1 recites the limitations of (abstract ideas highlighted in Italics and additional elements highlighted in bold);
receiving a plurality of product families one or more product sub- families corresponding to the plurality of product families and a plurality of option families associated with each of the product sub-families, from a database, as input parameters to a collaborative product configuration optimization model, wherein each option family of the plurality of option families includes one or more option variants; 
selecting a first product family from the plurality of product families, wherein one or more option variants of the first product family is associated with a reference value corresponding to an upper limit and a lower limit associated with each one of the one or more option variants, and the first product family is selected based on availability of the one or more option variants, configuration rules and base constraints, wherein an increase in number of option families is handled by selecting rules and constraints applicable for the selected product family, wherein the configuration rules include a list of available option variants in the product family, a list of mandatory options variants in the product family, and wherein the base constraints include one option variant per option family to be included in each configuration, total volume of each option variant used to be within supplier’s capacity and total volume of each option variant used for each product family to be within the upper and the lower limits of the reference value of the corresponding option variant, wherein the plurality of product families is a type of car model in an automotive industry, wherein the car model includes multiple option families representing features of the car model including a sunroof, wheels, seats, and each of the option family includes different option variants including a single sunroof, double sunroof, dimension and material of wheels, wherein each of the option family are processed sequentially and the one or more constraints are applied to select, from each option family, an available feasible option variant; 
generating a feasible configuration set for the selected first product family by: 
iteratively performing, for each of a unit of demand, a multi-constrained longest path search traversing across the plurality of option families in an non-increasing order of an average of the reference value of the plurality of the option families, such that total reference value is maximized for the generated feasible configurations respective of the unit of demand, wherein the multi-constrained longest path search finds a longest directed path from a source to a sink subject to dynamic resource constraints and route constraints, wherein the source represents a starting of a name of a sub-product family, and a sink is an output of comparing the generated feasible configuration, an optimal margin, increment additions across product families, wherein the maximized total reference value across the generated feasible configuration set is calculated based on one or more constraints and take rates associated with each of the option variants of the first product family, and wherein multi-constrained longest paths that represent feasible configurations with an optimal reference value are incrementally generated using a constructive heuristic approach comprising:
representing the first product failing as a k-partite directed acyclic graph; and
grouping vertices of the graph into k disjoint sets, the k disjoint sets represent the plurality of option families and the vertices of each disjoint set represent one or more options variants associated with each of the option family and tagged with option identifiers (ID), option code and option name, wherein the generated feasible configuration is a directed path across k disjoint sets of the vertices of the graph, wherein length of the multi-constrained longest path search is a sum total of the reference values associated with the vertices, wherein sequential processing of the option families in an incremental path extension procedure within each configuration is represented as the directed path across the k disjoint sets of vertices, wherein the multi-constrained longest path search is terminated when for each product family, from amongst the plurality of product families associated with the unit of demand, is assigned the feasible configuration; and
optimizing the list of configurations for the generated feasible configuration set by calculating the take rates for each of the option variants and based on the one or more constraints  including base constraints of one option variant per option family to be included in each configuration, a total volume of each option variant used cannot exceed supplier capacity, the total volume of each option variant used for each product family cannot exceed or be less than the specified upper limit and the lower limit wherein the output is considered for further analysis including a mix of configurations related to individual margin, and rates achieved for each of the option variant in the product family, wherein optimizing the list of configurations comprehends a unit demand mix, the upper limit and the lower limit value associated with each of the option variant and the one or more constraints and wherein the optimization is not limited to individual sub-product but across the plurality of product families;
analyzing impact of changes in the one or more constraints for each of the feasible configurations at one or more parameters and one or more levels of the first product family and providing a cross functional impact to provide profitable and cost-effective products; and 
checking for an availability of number of option variants in response to determining that all the unit of demand is satisfied;
determining a gap between the generated feasible configuration and an availability of the upper limit of the option variant; continuing the multi-constrained longest path search by extending the one or more option variants of the first product family to a second product family from amongst the plurality of product families; dynamically adjusting the supply constraint and estimated take rates for each of the option variants of the first product to generate a feasible configuration set for the second product family; and  
updating the generated feasible configuration set to the list of configurations and proceeding to the subsequent unit of demand of at least one product family from amongst the plurality of product families; and
validating the generated feasible configuration set with the one or more constraints and rules associated with the first product family, wherein the validation is performed by rechecking if all the rules and the set of one or more constraints are satisfied for each of the configuration and across all the generated feasible configurations..

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Product configuration optimization recites concept performed in the human mind, but for the recitation of a generic computer implementation.  That is, other than reciting, a “computer implemented method”, “a database” and “car model”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, receiving and selecting a product family and generating a feasibility set and optimizing a list of configurations for cost and/or profit encompasses a human selecting a product family, determining a feasibility set, and calculating cost and profitability for optima results.  The limitation as drafted, is a process that, under broadest reasonable interpretation, covers concepts performed in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  A memory storing instructions and one or more hardware processors in Claim 12 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer storage medium in Claim 20 appears to be just software.  Claims 12 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Additionally, the present limitations, under their broadest reasonable interpretation, also cover performance of the limitation as Mathematical Concepts.  Product configuration optimization recites concept including mathematical formulas, equations, and calculations, but for the recitation of a generic computer implementation.  That is, other than reciting, a “computer implemented method” and “a database”, nothing in the claim element precludes the step from practically being performed with pen and paper for solving formulas and equations.   A model or algorithm is by itself a set of rules or equations to perform one or more functions.  For example, receiving and selecting a product family and generating a feasibility set and optimizing a list of configurations for cost and/or profit encompasses a human selecting a product family, determining a feasibility set, and calculating cost and profitability.  The limitation as drafted, is a process that, under broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical formulas, equations, or relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  A memory storing instructions and one or more hardware processors in Claim 12 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer storage medium in Claim 20 appears to be just software.  Claims 12 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Also, the present limitations, under their broadest reasonable interpretation, also cover performance of the limitation as Certain Methods of Organizing Human Activity.  Product configuration optimization where product feasibility, product cost, and product margins are considered in the optimization recites commercial interactions, but for the recitation of a generic computer implementation.  That is, other than reciting, a “computer implemented method” and “a database”, nothing in the claim elements integrates the claim into a practical application.  Analyzing products in a family of products to find the configurations which are optimal for cost and margins based on profits is a multi-variable optimization where the best solution or configuration is produced based on more than just maximum profits.    For example, receiving and selecting a product family and generating a feasibility set and optimizing a list of configurations for cost and/or profit encompasses a human selecting a product family, determining a feasibility set, and calculating cost and profitability.  The limitation as drafted, is a process that, under broadest reasonable interpretation, covers certain methods of organizing human activity, but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as commercial interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  A memory storing instructions and one or more hardware processors in Claim 12 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer storage medium in Claim 20 appears to be just software.  Claims 12 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer and database (Claim 1) a memory, one or more communication interfaces, one or more hardware processors and a database (claim 12) and/or a non-transitory computer storage medium and a database (Claim 20). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 12, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0018-0019] about implantation using general purpose or special purpose computing devices [optimizer unit 102 includes or is otherwise in communication with at least one memory such as a memory 104, at least one processor such as a processor 106, and a communication interface 108.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 12, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
 
Dependent claims 3, 4, 6-10, and 15-18 further define the abstract idea that is present in their respective independent claims 1 and 12 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3, 4, 6-10, and 15-18 are directed to an abstract idea.  Thus, the claims 1, 3-4, 6-10, 12, 15-18, and 20 are not patent-eligible.

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive.  The Applicants begin with the rejection under 35 U.S.C. § 101 (remarks pages 13-14) and disagree with the Examiners rejection of the claims.  The Applicant requests that the Examiner overgeneralized the claims and asks that the claims be considered as a whole. 
 
The Examiner does not agree.  This argument was made previously and responded to in the non-final Office action mailed on 3/31/2022.  The Examiner followed the guidance including the October 2019 update to the PEG and evaluated the claims under Step 2A prongs 1 and 2 as well as Step 2B.  The Examiner does not find the claims to include additional elements beyond a computer and a database and did not find integration into a practical application as the abstract idea is merely applied to a generic computer.  Further, the claims are directed to optimization of product configuration for maximizing profit.  This concept involves only math to produce a solution which maximizes profit while considering part supplies and take rates for configurations. 

The Arguments proceed to Step 2A, Prong 1 (remarks pages 14-15) where the Applicant submits that the independent claims are not directed to a mental process. Instead, the Applicant argues that the claimed invention is directed to a technical solution to the technical problem in the conventional methods to forecast product volumes, wherein the methods for optimizing take rates, number of configurations under constraints, configurability, and capacity constraints of feasible configurations and exploring optimal revenue or cost are not available.  The Applicants state that the limitations of claim 1 are technical in nature and beyond the mere steps of “mental processes” as rejected. 

The Examiner does not agree with the arguments.  The Examiner does not find the problem to be technical since the optimal revenue or optimal profit determination is not technical, rather it’s mathematical based on a multi variable equation(s) or formula(s).  The consideration of take fates and configurability is not a technical problem but a business problem.  Further, the examiner does not find the solution to be technical beyond merely applying a computer to the otherwise abstract idea in order to perform routing tasks more quickly or more accurately which is insufficient to render a claim patent eligible OIP Technologies, Inc., v. Amazon.com, Inc.,

The arguments continue with Step 2A, Prong 2 (remarks pages 15-16) citing the amendments to the claims and again argue that optimizing a list of configurations and validating the generated feasibility configuration set is a technical solution to a technical problem.  The Applicant argues that increasing configurations challenges product planning, engineering, and supply chain teams to balance complexity, cost, and margins under the capacity constraints.  The complexity of configuration management leads to difficulty in estimating the right number of parts or needed capacity, product mix or resulting profitability.  The decisions are difficult to coordinate and implement without a cross functional buy-in do to lack of a clear base line.  Applicants state (remarks page 17) that the claims provide a technical solution to a technical problem which allows users to generate a list of product configurations which optimizes a product portfolio revenue or cost under engineering, manufacturing, market, or supply constraints.  The arguments also include that the optimization facilitates the cross functional analysis to changes in the engineering, manufacturing, market, or supply categories.  The arguments also contend that the claimed subject matter provide a base model and optional margin or cost to generate a list of feasible configurations ordered by total margin or cost under the based model demand, supplier capacity, upper and lower limits on option volume as well as engineering constraints.  The Applicants states that the technical effect is optimization of 5 points (remarks page 18) where the subject matter is not human defined and the results are not mental acts as the capability of the computer is improved to efficiently explore the impact of changes in engineering constraints and rules, marketing, suppliers or other units as well as inputs on individual configurations, groups of configurations, or completed optimized configuration set or configurations thereof.  Again, the arguments cite improvement in the efficiently of generating a configuration based on inputs to generate optimal results based on sensitivity to one or more changes from various units in an industry. 
Further, the Applicant argues that the solution of claim 1 achieves the technical effect of collaborative configuration optimization model to explore the impact of changes in engineering rules, marketing, supplier, or other units, as well as inputs for optimized configuration sets.  The claimed subject matter improves efficiency of configurations by managing complex inputs and in speed of generating optimal results.  This shows the improved functionality of the computer in handling the complex inputs and increasing the speed of generating feasible configurations. 
The Examiner does not agree with the arguments and does not find them persuasive. The argument is not persuasive because the mere use of computer as a tool to handle an increased volume of data is insufficient to integrate into a practical application.  Merely using a generic computer as a tool because of the scale of the data have been recognized as well-understood, routine, and conventional when claimed in a merely generic manner or as insignificant extra solution activity (performing repetitive calculations Flook).  Further, the complexity and tediousness of a task does not render the method steps eligible simply by applying a generic computer to a complex problem.  
There is no improvement to the computer itself but simply using a known algorithm to find a sufficient feasible solution more quickly.  Also, the courts have stated specifically in more than one decision that simply coming to a solution more quickly is not indicative of significantly more or integration into practical application.  The use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to performed, rather than function solely as an obvious mechanism for permitting a solution to be achieve more quickly, i.e. through the utilization of a computer for performing calculations. SiRF Tech., Inc.  Also, OIP Technologies, Inc., v. Amazon.com, Inc., says relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. 

The remarks continue (pages 20-21) with the arguments at Step 2B, where the Applicant positions that the claims recite significant more for 1) finding optimal mix of configurations, 2) configurations can be efficiently validated against rules and constraints, and 3) cross-functional decision making can be made.  The applicant cites portions of the claims for each of the three to argue that when considered individually or in combination the claims amount to significantly more than the exception.

When considering the elements individually or as a whole (ordered combination) the Examiner does not find the claims amounting to significantly more.  Finding optimal configurations is mere mental processes and mathematical functions/equations.  The speed of obtaining a solution or the efficiency of performing the calculations is not indicative of practical application or significantly more when performed on a generic computer.  Further, the computer itself is not improved as it’s performing its normal intended functions.  Validating configurations by verifying rules and constraints is also not significantly more than the exception.  Additionally, cross functional decision making is not an additional element can also be achieved via mental processes.  

In summary, the claim amendments and corresponding arguments regarding the rejection under 35 U.S.C. § 101 are not persuasive and the rejection stands.  The application is not in condition for allowance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           September 13, 2022